Citation Nr: 0604395	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision which found, in pertinent 
part, that new and material evidence had not been submitted 
to reopen a claim for service connection for PTSD.  
Subsequently, in October 2002, the RO found that new and 
material evidence had been submitted to reopen the claim, but 
denied the claim on the merits.  In November 2004, the Board 
remanded the claim to the RO for additional evidentiary 
development.  Such actions have been accomplished, and the 
case has now been returned to the Board. 


FINDING OF FACT

The veteran has an acceptable diagnosis of PTSD which is 
linked to a corroborated stressor during his military 
service.


CONCLUSION OF LAW

PTSD was incurred during military service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

PTSD was diagnosed at the veteran's most recent VA 
examination, which was given in January 2005 and supplemented 
in February 2005.  Other medical records also include a PTSD 
diagnosis.  The 2005 VA examiner linked PTSD to the veteran's 
claimed Vietnam stressors, stating that the veteran met the 
criteria for a diagnosis of PTSD and there was a "clear" 
nexus between his reported stressors which had been confirmed 
by the military and his PTSD symptomatology.  The examiner 
also commented that there was no evidence of a post-military 
stressor which might account for PTSD symptoms.  

Regardless of diagnosis, service connection for PTSD also 
requires sufficient proof of a service stressor.

The veteran served in the Army in Vietnam, and his service 
records show that his principal duty assignment was that of 
an aircraft repairman and parts specialist.  Service records 
show no combat decorations or other evidence of participation 
in combat.  As it is not shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

In the case of Pentecost v. Principi, the Court of Appeals 
for Veterans Claims (Court) indicated that a rocket or mortar 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
attack.  Pentecost, supra.  

One of the veteran's claimed Vietnam stressors includes 
rocket or mortar attacks.  Documents obtained from the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly known as the U.S. Armed Services Center for Unit 
Records Research, or CURR) verify episodes in February 1969 
in which the veteran's unit (the 281st Aviation Company) was 
subjected to rocket/mortar attacks.  

A number of the veteran's other claimed Vietnam stressors 
have not been verified, but the rocket/mortar attack stressor 
is corroborated.  In the spirit of the holding in Pentecost, 
the Board finds there is sufficient credible supporting 
evidence of a PTSD-related stressor in Vietnam.

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision. 38 U.S.C.A. § 5107(b).

This decision does not decide the nature and extent of the 
veteran's PTSD, or if all of the veteran's difficulities, 
including a history of drug and alcohol abuse, can be 
reasonably associated with this condition.  It appears that 
the veteran has difficulties beyond his PTSD.  In any event, 
this issue is not before the Board at this time.         

The Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a letter dated in June 
2004, the RO explained the requirements for establishing 
service connection for PTSD, and explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
The RO has also properly pursued obtaining all evidence 
described by the appellant.  Given the favorable disposition 
of the claim, any defect in notice or assistance would not 
result in any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
finds that the duties of notice and assistance with respect 
to this claim have been met.


ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


